[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


June 1, 2022


THOMAS|HORSTEMEYER, LLP - UF	: NOTICE OF WITHDRAWAL
UNIVERSITY OF FLORIDA (UF)	:	FROM ISSUE
3200 WINDY HILL ROAD, SE	: UNDER 37 CFR 1.313(b)
SUITE 1600EATLANTA GA GEORGIA 30339

In re Application of
LORIA, ROSEMARY, et al.
Serial No.  16/616059
Filed:  11/22/2019
For:  METHODS FOR THAXTOMIN PRODUCTION AND ENGINEERED NON-NATIVE STREPTOMYCES WITH INCREASED THAXTOMIN PRODUCTION


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.	

Telephone inquiries should be directed to the Manjunath N. Rao at 571-272-0939.

/DANIEL M SULLIVAN/Director, 
Technology Center 1600

SLC